ORDER
The Board of Bar Examiners of the State of Oklahoma filed its Report and Recommendation for changes to Rule Four, Section Two, Paragraph One of the Rules Governing Admission to the Practice of Law in the State of Oklahoma.
It is therefore ORDERED that Rule Four, Section Two, Paragraph One of the Rules Governing Admission to the Practice of Law in the State of Oklahoma be amended as follows, effective January 1, 2005.
RULE FOUR
ADMISSION BY EXAMINATION
Section 2. No person shall be entitled to take an examination for admission to practice law in this state unless such person shall have been registered as a law student filing the verified application for registration by the 15th day of March of the year following the year in which applicant first enters law school on forms prescribed by the Board of Bar Examiners setting forth such information as the Board requires including:
ALL JUSTICES CONCUR.